DETAILED ACTION
This action is in response to the amendment/request for reconsideration filed 11 January 2021.
Claim 1 is cancelled.
Claims 2-21 are new.
Claims 2-21 are examined.

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior rejection of claim 1 for statutory double patenting is withdrawn in view of the canceling of claim 1.
On consideration of independent claims 2, 20, and 21, the scope of these claims are not identical to that of the claims of the parent application; and accordingly, a statutory double patenting rejection may not be made. See also Applicant remarks filed 11 January 2021 at page 12.
On 19 February 2021, a terminal disclaimer was filed with respect to parent application 14/298522 (parent application issued as US 10394977). This obviates potential rejections for non-statutory double patenting over the parent application.
Upon further search and consideration, the art of record presented for the parent application appears to be that which is most applicable; however, under the same reasoning as for the parent application, this does not anticipate nor make obvious the invention as claimed in claims 2-21. See also the reasons for allowance presented for parent application 14/298522 .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 2-21 are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
BASSI, FRANCESCO, AND STEFANO REBAY. "High-order accurate discontinuous finite element solution of the 2D Euler equations." Journal of computational physics 138, no. 2 (1997): 251-285.
Discussing using curved triangular finite elements for an unstructured grid in a Galerkin formulation.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached on Monday-Friday 6:30am-3pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	
/R.S.B./Examiner, Art Unit 2128  

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128